The decision of the court was announced by—
Lowe, Ch. J.
Action on a promissory note, in which the plaintiff recovered the amount it called for, and interest thereon. The defense *592consisted in an alleged alteration of the note, supported by the testimony of the defendant alone, tending to show that the note was given for $307, instead of $387, the sum for which it calls. Their evidence, however, was not very satisfactory; whilst the original note, being sent up with the record, gave no appearance of a change, even of the slightest character. This leaves the issue in too much doubt to authorize the granting of a new trial by us — the overruling of a motion for which, was the only matter assigned for error.

McGlaihery & McOlintoclc for the appellant

B. Noble for the appellee.
Affirmed,